Citation Nr: 1510320	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-31 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee due to trauma.

2.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee due to trauma.

3.  Entitlement to service connection for a disorder of the left elbow.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1986 to May 1990 and from June 1991 to February 1993.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the VBMS electronic claims file.


FINDINGS OF FACT

1.  The Veteran's arthritis of the left knee was not productive of flexion limited to 30 degrees or less, extension limited to 15 degrees or more, ankylosis, subluxation or instability, dislocation of semilunar cartilage, malunion of the tibia and fibula, or genu recurvatum. 

2.  The Veteran's arthritis of the right knee was not productive of flexion limited to 30 degrees or less, extension limited to 15 degrees or more, ankylosis, subluxation or instability, dislocation of semilunar cartilage, malunion of the tibia and fibula, or genu recurvatum.

3.  The evidence does not establish a current disability of the left elbow.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for arthritis of the left knee due to trauma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

2.  The criteria for an evaluation in excess of 10 percent for arthritis of the right knee due to trauma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

3.  The criteria for service connection for a disorder of the left elbow have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Board notes that the Veteran's service treatment records for his second period of service are mostly illegible, with the exception of his May 1991 entrance examination and a December 1992 in-service report of medical history.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because the Board below denies service connection based on a lack of evidence of a current disability, the Board finds that any error in VA's failure to obtain the Veteran's service treatment records is harmless.

The Veteran was provided a VA examination of his knees in June 2009.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran has not undergone a VA examination of his knees in more than 5 years.  At his October 2014 hearing, however, the Veteran was asked if his knees had worsened since his June 2009 VA examination.  The Veteran answered that his contention was that his condition had never been rated high enough.  Because the Veteran is not contending that his condition worsened since his last VA examination, the Board finds that a new examination is not necessary.

With regard to the Veteran's claimed left elbow condition, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that the Veteran has not shown competent evidence of a current disability.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Increased Rating

The Veteran seeks an increased rating for arthritis due to trauma in both of his knees, currently rated on a basis of painful motion.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increased rating.  VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 10 percent rating in each knee for arthritis due to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  This code directs that arthritis due to trauma should be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.   Degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  The Veteran's current rating of 10 percent in each knee is based on a diagnosis of arthritis productive of painful motion.  See 38 C.F.R. § 4.59.  Because there is functional limitation of motion, a higher rating is not available to the Veteran under this code.

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (arthritis with painful limitation of motion) and 5257 (instability).  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of the semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

In his June 2008 informal claim, the Veteran reported that his knees have been dislocating and swelling.  He used a cane or crutches for a period of weeks before he could walk unaided.  He further stated that VA refused to treat him unless he consented to blood being taken, or made him wait months for an appointment, by which time he had recovered and had only mild symptoms.

The Veteran underwent a VA examination on his knees in June 2009.  The Veteran reported constant pain in both knees, travelling to the calves.  He rated the pain at 8/10, and characterized it as crushing, aching, sharp and sticking.  Pain arose both spontaneously and through physical activity, and was relieved spontaneously and with rest.  The Veteran reported functioning without medication.  He reported weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability and dislocation.  Additional swelling can cause the Veteran to have to stay off knees for 1.5 to 3 minutes before spontaneous relief.  The Veteran reported no surgeries.  The examiner found gait within normal limits.  There were no signs of abnormal weight bearing.  There was bilateral guarding of movement, but no edema, effusion, weakness, tenderness, redness or heat.  There was bilateral crepitus but no subluxation, genu recurvatum or locking pain.  Flexion was full to 140 degrees, with pain at 130 degrees in the right knee and 135 degrees in the left knee.  Extension was full to 0 degrees, with pain at 5 degrees in both knees.  Both knees were limited by additional pain on repetition, but there was no additional limitation in degree.  Stability and meniscus tests were within normal limits.  There was a mild valgus deformity of the right knee.  The examiner diagnosed the Veteran with bilateral arthritis of the knees, with subjective factors of recurrent pain, worse on the right, and objective factors of crepitus during flexion and extension.  The examiner further found that the effect on the Veteran's occupation is that he is limited to a sedentary job because of right knee pain with prolonged ambulation, and the effect on the Veteran's daily activity is he is unable to do chores that require moderate ambulation or prolonged standing.

In his June 2010 notice of disagreement, the Veteran stated that his rating should be increased on the basis of a period of one to three months where he was on crutches, which he supported by evidence of an April 2006 visit to the emergency room.   

VA treatment records indicate that the Veteran sought treatment at the emergency room for knee pain in November 2011.  The Veteran reported his left knee locking in the straight position for several days.  The physician noted locking without swelling, and diagnosed internal derangement of the left knee.  The Veteran was referred to an orthopedist, but records indicate that he did not go.  In a November 2012 statement, described in full below, the Veteran stated that he waited in the emergency room for four hours for a knee brace, but left without receiving one.  He did not follow up with the VA orthopedist.

VA treatment records indicate that the Veteran attempted to receive treatment for his knees in August 2012.  The physician assistant stated that when the Veteran was asked if he had been recently screened for diabetes and renal problems, he became agitated, hostile and threatening.  He refused to allow his knee to be examined, stating that there was no point since his swelling had gone down.  The physician assistant left the room.  In a November 2012 statement, described in full below, the Veteran stated that the physician assistant was the aggressor, and that the physician assistant's attitude toward the Veteran was racially discriminatory, and injected bias into the appeal process. 

VA treatment records show that when the Veteran sought treatment for his left elbow in October 2012, his treating physician also noted his chronic knee problems.  Drawer tests were negative.

In a November 2012 statement, the Veteran states that he suffers flare-ups in his knees that last for three months, and then subside with lessened pain and immobility.  Thus, he would be seen in emergency rooms, unable to walk, but by the time he was able to see an orthopedist, the symptoms had subsided.  The Veteran further stated that his earlier flare ups were the worst, occurring when he was a student.  He stated that the last such emergency room visit was in 2006.  When he returned to the hospital, he was told he had to have blood tests, which he refused, and thus refused all treatment.  The Veteran further stated that he has experience retaliation for his refusal to take part in VA's insistence on routine screening for posttraumatic stress disorder and other conditions associated with veterans' care.  The Veteran also stated that VA failed by not providing him with MRIs instead of x-rays.

The Veteran has provided a September 2014 private medical record of treatment for arthritis of his knees.  The record shows that the Veteran reported moderate pain and swelling, but no stiffness.  He was unable to move his foot from the brake to the accelerator while driving, because his right knee locked.  His doctor found left knee crepitus.  X-rays showed chronic ossicles at the intersection of the right patellar tendon, with no other diagnostic abnormality.

The Veteran has provided statements from a former classmate and his wife, both dated October 2014.  His former classmate stated that in around 2006, the Veteran used crutches for a period of two to three weeks.  His wife stated that she has observed the Veteran suffer pain after climbing a ladder, causing him to walk gingerly; experience 20 minutes of pain that caused him to lie down after bending backwards cutting his hair; and have his knee locked while driving, unable to move it for thirty minutes.

The Board finds that a rating in excess of 10 percent in either knee is not warranted.  His current 10 percent rating is based on arthritis with painful motion, which was shown at his June 2009 VA examination.  A higher rating of 20 percent is warranted for flexion limited to 30 degrees or less, and for extension limited to 15 degrees or more.  At the Veteran's June 2009 VA examination, the Veteran experienced pain at 130 degrees of flexion in the right knee, at 135 degrees of flexion in left knee, and at 5 degrees of extension in both knees.  This range of motion does not warrant a higher rating.

The Board recognizes that the Veteran has produced evidence of two acute exacerbations.  The first exacerbation occurred in 2006.  As statements by the Veteran and his classmate indicate that the exacerbation had fully resolved more than one year before the Veteran filed his June 2008 informal claim, an increased rating based on that exacerbation alone is not within the scope of this appeal.  The second exacerbation is shown by evidence that the Veteran was treated at a VA emergency room in November 2011, when his left knee was locked in extension for several days.  The Board finds that evidence of a single acute, isolated flare-up over a seven-year appeal period is insufficient to warrant a higher rating.  The record evidence shows a lack of range of motion lasting for several days.  An exacerbation lasting for days, as opposed to months, does not warrant a higher rating unless the rating criteria state that such episodes are to be considered.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  Here, the applicable rating criteria do not afford higher ratings for a single acute episode, and the Board therefore finds that a higher rating is not warranted for the entire appeal period.

As to alternative or additional ratings for disabilities of the knee, there is no record evidence of ankylosis, subluxation or instability, dislocation or removal of the semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's arthritis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's arthritis, including pain, weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability and dislocation, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his knees are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

The Veteran seeks service connection for a disorder of the left elbow.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his June 2010 notice of disagreement, the Veteran stated his belief that his elbow locking is due to tendonitis, arthritis or some trauma.  He stated that he was continuously treated for tendonitis and bursitis in the elbows and shoulder, which he dislocated in service.  He further explained in a July 2012 statement that, while in service, he attempted to make the Marine Corps boxing team, during which he dislocated his shoulder and was treated for elbow pain.  

The Veteran sought treatment for his elbow in October 2012.  He reported weakness, about 20 percent of his strength in his left elbow.  Pain was sharp with occasional spasm, especially when the elbow was twisted.  The pain was worse in the morning for three months, and then got better by itself.  The Veteran did not take any medication for the pain.  The Veteran's treating physician found point tenderness to the medial joint line, no effusion, and full range of motion, with negative drawers and Lackman tests.  The diagnosis was left olecranon pain without any positive findings, and ordered x-rays.  X-rays found no radiographic abnormality.  When informed of the x-ray results, the Veteran stated that his left elbow was getting better.

At his October 2014 hearing, the Veteran stated that his left elbow experienced pain and weakness if it had a lot of activity.  The Veteran stated that he had arthritis of the left elbow.

The Board finds that the evidence does not show a current disability of the Veteran's left elbow.  All of the medical evidence on the record indicates that, while the Veteran has suffered occasional pain, no underlying pathology has been indicated or diagnosed.  The Board finds probative the October 2012 treating physician's diagnosis of left olecranon pain without any positive findings, followed with normal x-rays.  The medical records further indicate that the Veteran reported to his physicians that his condition had resolved, indicating that his pain was acute and transitory and not indicative of a disability.  While the Veteran stated at his hearing that he has arthritis, there is no medical diagnosis showing arthritis.  The Board finds the Veteran's apparent self-diagnosis of arthritis less probative than the examinations and x-rays that found no arthritis in his left elbow.  For these reasons, the Board finds that the evidence weighs against a finding of a current disability in the Veteran's left elbow.

The Board acknowledges the Veteran's complaints of elbow pain.  However, pain alone, in and of itself, is not a disability for purposes of awarding service connection benefits.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold).  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that there is no evidence of a current disability and service connection must therefore be denied.


ORDER

An evaluation in excess of 10 percent for arthritis due to trauma of the left knee is denied.

An evaluation in excess of 10 percent for arthritis due to trauma of the right knee is denied.

Service connection for a disorder of the left elbow is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


